797 So. 2d 56 (2001)
Quinzetta WASHINGTON
v.
Dr. Mohamed FUSTOK, West Jefferson Medical Center and Valley Lab, Inc.
No. 2001-CC-1601.
Supreme Court of Louisiana.
September 21, 2001.
Granted. Plaintiff's premature suit did not interrupt prescription. LeBreton v. Rabito, 97-2221 (La.7/8/98), 714 So. 2d 1226. Moreover, the application indicates plaintiff's request for medical review panel was filed more than one year from the date of the alleged malpractice. As a result, prescription was never suspended under La. 40:1299.47 A(2)(a). Accordingly, the judgment of the trial court is reversed, and relator's exception of prescription is granted.
CALOGERO, C.J., I would grant and docket in order to reconsider the issue resolved in LeBreton v. Rabito, 97-2221 (La.7/8/98), 714 So. 2d 1226. As set forth in my dissent in LeBreton, I find no conflict between the provisions to Civil Code article 3462 and LSA-R.S. 40:1299.47(A)(2)(a), as both provisions can easily be harmonized with the result of each provision being given full effect. The purpose for denying claims that are prescribed is to avoid denying the defendant a timely opportunity to investigate a matter and prepare a defense. That purpose is not served here, where the defendant was *57 sued less than one year from the occurrence of plaintiffs injury.
KIMBALL, J., would grant and docket.
JOHNSON, J., would grant and docket.